Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

Objections to the Specification-Withdrawn
The objections to the specification is withdrawn because of the amendment of the specification to include proper symbol such as TM indicating use in commerce.

Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the cancellation of claim 7.

Claim Rejections - 35 USC § 101-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 7 under 35 U.S.C. 101, is withdrawn because of the cancellation of claim 7.

Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-7 under 35 U.S.C. as being unpatentable over Saidi (U.S. patent No. 8,466,134, issued on 06/18/2013, cited in the previous Office action) in view of Shah (WO2015110993A1, published on 07/30/2015, cited in the previous Office action), is withdrawn in view of the Applicant’s arguments on the grounds that: i) Saidi fails to suggest or teach soluplus; and ii) Saidi relates to formulation for nasal and pulmonary delivery, whereas, Shah relates to ophthalmic formulations. Please see pages 5-12 of Remarks filed on 09/16/2021.
Applicant’s arguments have been fully considered and are found to be persuasive.
Claim Rejoinder
Withdrawn claims 9-14 and 16-20 have been rejoined with claims 1-6 and 8, because all the claims directed to the non-elected: i) invention (claims 9-12, 14 and 16-20); and ii) composition species (claim 13), have been found to be free of art. 
The restriction requirement as set forth in the Office action mailed on 08/08/2019, has been reconsidered in view of the allowability of claims directed to a stable homogenous budesonide composition (claims 1-6 and 8), pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A budesonide composition of instant claim 1, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art:
 Saidi (U.S. patent No. 8,466,134, issued on 06/18/2013, cited in the previous Office action), discloses teaches an aqueous composition comprising:   budesonide;   propylene glycol TPGS; and citrate buffer. Please see column 12, Example 6, Formulation 1. However, Saidi does not suggest or disclose a polyvinyl caprolactam-polyvinyl acetate-polyethylene graft copolymer.
Shah (WO2015110993A1, published on 07/30/2015, cited in the previous Office action), teaches, wherein, a polyvinyl caprolactam-polyvinyl acetate-polyethylene graft copolymer (Soluplus, SP), was found to exhibit superior enhancement of the aqueous solubility of a poorly water soluble drug, over TPGS. Please see Table 5. However, Shah does not suggest or disclose budesonide as a poorly water soluble drug.
Furthermore, the exhibition of superior enhancement of the aqueous solubility of a poorly water soluble drug by SP over TPGS could not have been predicted by the prior art for every poorly water soluble drug. For example, Choi et al (International J. Pharmaceutics, 2017, 526, 77-87), discloses, wherein TPGS was found to exhibit superior enhancement of the aqueous solubility of a poorly water soluble drug, over SP in distilled water (DW). Please see Figure 1B and Table 3. 
Conclusions
Claims 1-6, 8-14 and 16-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629